Opinion by
Tilson, J.
In accordance with stipulation of counsel that the harvest hats in question are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), the court held that those imported or withdrawn for consumption prior to the Netherlands Trade Agreement (T. D. 48075) are dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those imported or withdrawn for consumption subsequent to said trade agreement are dutiable at 12}i percent under said paragraph and trade agreement, as claimed.